442



         OFFICE    OF THE   ATTORNEY     GENERAL   OF TEXAS
                                AUSTIN




                                          th8truuaotlon
                                         luto mb lle,
                                                  wh owe8
                                                              08




                       your r-e :ccst reveals      the mm of au auto-
mobile   for the transport.a:ion     of an Illioit     borerags under
tlas Texas Liipor   c;ont.rol   at.   sec. Q4, Art.     1, or that AOL
(mt.    66644, vd3.c.) spoli’iodl~ prcrlder ror r0rfOitam
or an automobile    wulor moh oontUtionr.   2%~ proaadure out-
lined under this    article dttrore in 8oae material respeotr
                                                                          .
                                                                              442

IIonornble    VI. J. Townsend, Ia@      8


rrom     chat   rot out in 300. 48(b)   Of tho Aot (Art. 686~M(b),
V.A.P*     a. 1 whloh do08 noat n&m   lutomObilrr.
                                           __      --The formor pto-
rlrion dlOw8 ra 1.r~ of an autoaoblle      ~endi   the dl rpoa-
tlon of the or1 ip aal com&s.int,  *hi10 sea. 487 a) 8p00iri0auy
prohiblto  tho rqtler~ of property roixed thermalor.       lurthor-
mra tharo ir l dlrreronoo    ln the mn8.r or a110 or tha ror-
ioltod property   under the two artlola@,.
          Unlor   tho r&otr rubalttod It la our oplnlon that
smo* 44; boiag a rpoolilo    prorirl6n  govunlng  thn iorieltura
or automobllor    controls  Yoo, 48(b) *hf.eb lr a gonoral ror-
r0ftum p~~~irion.      So0 39 l-r. fur, ale, MO. 114.
             It   ir   thorefon    our rior   that you would not be war-
ranted    in filing     a rorrdtulr    wit    wlor smo. 43(b).

                                                   tory   truly   youra

                                              ATTORE6Y08KHUL Ot TEXAS